Case 2:21-cv-00001-JAW Document 30 Filed 06/15/21 Page 1 of 3                       PageID #: 130




                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE


In the Matter of the Complaint of                )
                                                 )
BOAT AARON & MELISSA, INC. as                    )
owner of the F/V EMMY ROSE (O.N.                 )       CIVIL ACTION NO. 2:21-CV-001-JAW
909149), a 80' fishing vessel, for               )
Exoneration From, or Limitation of               )
Liability.                                       )


                           MOTION FOR INTERVENTION
              & INCORPORATED CLAIM FOR WHICH INTERVENTION IS SOUGHT

       NOW COMES Taitum Rice, by and through her attorney and pursuant to Federal Rule of

Civil Procedure 24, hereby seeks intervention in the above captioned matter and states the

following in support thereof:

       Federal Rule of Civil Procedure 24 provides for two methods of intervention. 24(a)

provides for intervention of right as follows:

   (a) Intervention of Right. On timely motion, the court must permit anyone to intervene who:

       (a)(2) claims an interest relating to the property or transaction that is the subject of the
       action, and is so situated that disposing of the action may as a practical matter impair or
       impede the movant's ability to protect its interest, unless existing parties adequately
       represent that interest.

       24(b) provides for permissive intervention as follows:

     (b)(1) In General. On timely motion, the court may permit anyone to intervene who:

       (B) has a claim or defense that shares with the main action a common question of law or
       fact.

     (b)(3) Delay or Prejudice. In exercising its discretion, the court must consider whether the
     intervention will unduly delay or prejudice the adjudication of the original parties’ rights.

       Claim for which intervention is sought:

     Taitum Rice is the adult daughter of Robert Blethen. It is the understanding of undersigned

that as an adult, Ms. Rice is not entitled to any compensation in this maritime matter, but may

                                                     1
Case 2:21-cv-00001-JAW Document 30 Filed 06/15/21 Page 2 of 3                         PageID #: 131




have a claim in the State Probate Court for any funds set aside to Mr. Blethen’s estate.

Undersigned understands that the only likely monies to go to the Blethen estate are those set

aside for Mr. Blethen’s conscious pain and suffering before his death. As such, Ms. Rice has an

interest in maximizing the amount paid to Mr. Blethen’s estate for his conscious pain and

suffering.

       Because Ms. Rice has an interest in the estate of Mr. Blethen, she has an interest “relating

to the property or transaction that is the subject of the action, and is so situated that disposing of

the action may as a practical matter impair or impede [her] ability to protect [her] interest…”

For that reason, movant submits that she has a right to intervention.

       However, should the Court determine no such right exists, Ms. Rice should be granted

permissive intervention as she “has a claim or defense that shares with the main action a

common question of law or fact.”

       Movant submits that the personal representative of the Blethen estate cannot adequately

represent the interest of Ms. Rice, as the personal representative has an interest in keeping any

money from going into the estate and being subject to creditors and to division with Ms. Rice.

       Movant also submits that intervention will not unduly delay the action and that

intervention will not prejudice the adjudication of the original parties’ rights.

       For the reasons set forth herein, Movant respectfully requests to intervene in the above

entitled matter.

       WHEREFORE, Movant respectfully requests that this Honorable Court allow her to

intervene in the pending matter and issue any further relief as it deems just and proper.



Attorneys: Dov Saks; Terrance Duddy




                                                  2
Case 2:21-cv-00001-JAW Document 30 Filed 06/15/21 Page 3 of 3                          PageID #: 132




        Do not object to this Motion

Despite efforts to do so, undersigned has not received the position of the remaining attorneys.




Dated: June 15, 2021                                    /s/ Verne Paradie_________________________
                                                        Verne E. Paradie, Jr., Esq. (Bar No. 8929)
                                                        Attorney for Movant Taitum Rice
                                                        Paradie, Rabasco & Seasonwein, P.A.
                                                        217 Main St., Suite 400
                                                        Lewiston, ME 04240
                                                        (207) 333-3583
                                                        vparadie@lawyers-maine.com




                                      CERTIFICATE OF SERVICE

I hereby certify that on this date, I electronically filed the above Motion to Intervene with the Clerk
of Court using CM/ECF system which will send notification to all parties listed on the electronic
service list with the CM/ECF system.



Dated: June 15, 2021                                    /s/ Verne Paradie_________________________
                                                        Verne E. Paradie, Jr., Esq. (Bar No. 8929)
                                                        Attorney for Movant Taitum Rice
                                                        Paradie, Rabasco & Seasonwein, P.A.
                                                        217 Main St., Suite 400
                                                        Lewiston, ME 04240
                                                        (207) 333-3583
                                                        vparadie@lawyers-maine.com




                                                   3
